Order entered December 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01521-CR
                                      No. 05-15-01522-CR
                                      No. 05-15-01523-CR

                                 EX PARTE ANDREW PETE

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-33559-V, F12-33560-V, F12-33561-V

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

his pretrial application for writ of habeas corpus. These are accelerated appeals under Texas

Rule of Appellate Procedure 31. See TEX. R. APP. P. 31.

       We ORDER the trial court to prepare certifications of appellant’s right to appeal for

inclusion in the clerk’s records. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       We ORDER the Dallas County District Clerk to file the clerk’s records for these cases

by JANUARY 4, 2016.

       We ORDER Peri Wood, official court reporter of the 292nd Judicial District Court, to

file the reporter’s record by JANUARY 4, 2016.
           We ORDER appellant to file his brief by JANUARY 22, 2016. We ORDER the State

to file its brief by FEBRUARY 8, 2016. If any party does not file its brief by the date specified,

the appeals will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

           The appeal will be set for submission after the Court has received the record and briefs,

or the time for briefing has passed.

           We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood, official court reporter,

292nd Judicial District Court; Felicia Pitre, Dallas County District Clerk; and to counsel for all

parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE